DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 20-23, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al (US 2009/0305458).
Hunks discloses a process for making metal- or semimetal-containing films comprising: depositing a metal- or semimetal-containing compound from the gaseous state onto a solid substrate [0083] and bringing the solid substrate with the deposited metal- or semimetal-containing compound in contact with a compound [0085] of general formula  (II), wherein E is germanium [0059]. 
The formula XI and XII of Hunks [0059] overlap with the formula (II) of claim 16 and thus would have been obvious.
Regarding Claims 17, 20, and 21, Hunks discloses formulas IX, XI, and XII [0059] which overlap the formulas IIb, IId, and IIe, wherein R can be alkyl and the compounds would have a molecular weight within the claimed range.

Regarding Claim 23, Hunks discloses that (a) and (b) are performed successively at least twice [0083]. 
Regarding Claims 26-28 and 30, Hunks discloses the deposition temperature may be 300-450°C [0072], the precursors may be vaporized at a temperature of 50°C [0136], the films may be nitrides [0084], and the film may contain impurities, such as nitrogen of less than 10% [0136]. 
Thus, claims 16, 17, 20-23, 26-28, and 30 would have been obvious within the meaning of 35 USC 103 over the teachings of Hunks.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al (US 2009/0305458) in view of Hopkinson et al (An overview of N-heterocyclic carbenes).
Hunks does not disclose precursors of formulas (III) or (IV).
Hopkinson discloses that N-heterocyclic carbenes (NHC) can be coordinated to transition metals (Fig. 1) and some of the most commonly applied classes of NHC’s include structures falling within claimed formula (II) (imidazolylidene and imidazolinylidene) and (III) (CAAC) (Fig. 2c). New NHC’s, such as CAAC have shown unprecedented reactivity (p. 495, col. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other commonly applied classes of metal NHC 
Regarding claim 19, Formula IV would merely be an obvious variant of the NHC precursor (XI, XII) [0059] of Hunks and CAAC of Hopkinson (Fig. 2c). 
Thus, claims 18 and 19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hunks and Hopkinson.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al (US 2009/0305458) in view of Thompson et al (US 2015/0004316).
Hunks does not disclose that the metal- or semimetal-containing compound contains Ti, Ta, Mn, Mo, etc.
Thompson discloses a method of depositing a metal alloy film by ALD or CVD comprising exposing the substrate to a metal precursor and then exposing the substrate to an organometallic reducing agent. The metal precursor may be Ti, Ta, W, or Al [0016]-[0017]. The organometallic reducing agent may be a germanium compound [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the metal precursor (Ti, Ta, W, or Al precursor) of Thompson) as the first precursor in the process of Hunks in order to deposit different intermetallic films comprising germanium, as an alternative to GST films.
Regarding Claim 25, Thompson discloses that the metal precursor is a halide [0017]. 
.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al (US 2009/0305458) in view of Gordon et al (US 8,796,483).
Hunks does not disclose the electrical conductivity of the metal- or semimetal-containing film.
Gordon discloses that metal films deposited from cyclic amides have high electrical conductivity (Abstract; col. 2, lines 49-50), including compounds similar to those of Hunks (Col. 5, lines 30-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the films deposited using the precursors of Hunks would have electrical conductivity within the claimed range since these types of precursors can be used for ALD or CVD to deposit films having high electrical conductivity as evidenced by Gordon.
Thus, claim 29 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hunks and Gordon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715